Citation Nr: 1755671	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  12-16 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent disabling for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1998 to June 1998 and from November 2001 to March 2003. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

These matters were last before the Board in September 2016, at which time they were remanded for a videoconference hearing. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an August 2017 videoconference hearing.  A transcript of the hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the August 2017 Board hearing, the Veteran maintained that his PTSD has gotten worse since his last VA examination in October 2013 despite receiving treatment for it.  Among other things, the Veteran stated that he has aggressive and racing thoughts and has problems interacting with other people and understanding the world.  He stated that he has problems interacting with his family, including his daughters.  Additionally, the Veteran contended that his PTSD has prevented him from obtaining work and keeping a job.  
In light of the Veteran's most recent Board testimony, the Board finds that a current VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant treatment records pertaining to the claims on appeal, to include all VA treatment records dated from October 2013 to the present. 

2.  After the above has been completed, schedule the Veteran for a VA examination to assess the current severity of his service-connected PTSD.  The examiner should specifically address the functional limitations caused by the Veteran's PTSD on his ability to obtain and maintain employment, even though he is not currently working.

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




